Citation Nr: 0729047	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  02-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from May 1969 to May 1971.  He 
served in the Republic of Vietnam from October 1969 to 
October 1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  In 
October 2003, this case was remanded by the Board for 
additional evidentiary development.  In March 2006, the Board 
issued a decision denying entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD.

Following the Board's March 2006 decision, the veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(CAVC).  A Joint Motion for Remand was filed in May 2007, 
which requested that the case be remanded to the Board so 
that additional reasons or bases could be provided for the 
denial of the benefit sought.  On May 17, 2007, the CAVC 
issued an Order, instructing that the Board's March 2006 
decision be vacated and the case returned to the Board.  
Copies of the Joint Motion and the CAVC's Order have been 
included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Following the CAVC's Order returning the case to the Board, a 
letter was issued by the Board which informed the veteran and 
his representative, a private attorney, that he had 90 days 
in which to submit additional evidence to the Board.  He was 
informed that he then had two options: he could request that 
the appeal be remanded by the Board to the RO for initial 
review of the newly submitted evidence and for the issuance 
of a Supplemental Statement of the Case (SSOC), or he could 
waive the right to have his case remanded to the RO for 
review of the newly submitted evidence, and request that the 
Board proceed to adjudication of the appeal. 

In August 2007, the veteran's attorney submitted a letter in 
which she requested that the additional evidence (two pages 
of VA treatment notes and a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs) accompanying the letter be returned to the 
RO for initial review and for the issuance of an SSOC.  
Clearly, a remand is in order.

In addition, the veteran's representative stated in the 
August 2007 correspondence that the veteran's treatment 
records from the Federal Prison where he had been 
incarcerated from 1989 to 1999 had not been obtained and 
associated with the claims folder.  After another review of 
the record, the Board finds that these records have not been 
included in the claims folder and should be obtained prior to 
further adjudication of his appeal.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In light of the above, the Board finds that another VA 
examination, which takes into consideration any records 
obtained in conjunction with this remand, would be helpful in 
determining entitlement to the requested benefit.  See 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to obtain 
the veteran's treatment records from the 
Federal Medical Center in Ft. Worth, 
Texas, developed during his period of 
incarceration from 1989 to 1999.  All 
attempts to obtain these records must be 
documented for the claims folder.  If no 
such records are available or cannot be 
located, it must be so stated, in writing, 
for inclusion in the claims folder.


2.  An attempt must be made to obtain the 
records referred to by the veteran on the 
VA Form 21-4142, Authorization and Consent 
to Release Information to the Department 
of Veterans Affairs dated May 8, 2006, and 
received by the Board on August 22, 2007.  
All attempts to obtain these records must 
be documented for the claims folder.  If 
no such records are available or cannot be 
located, it must be so stated, in writing, 
for inclusion in the claims folder.

3.  Once the above development has been 
completed, the veteran should be afforded 
a psychiatric examination in order to 
ascertain the nature and etiology of his 
claimed psychiatric disorder.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  Any 
special studies deemed necessary should be 
conducted.

a.  If any psychiatric disorder is 
diagnosed, the examiner should comment 
on whether it is at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that the disorder 
originated in or is otherwise causally 
related to his period of service, or 
whether any such relationship to 
service is unlikely (i.e., less than a 
50-50 percent probability).

b.  For the purposes of any diagnoses 
or opinions in this case, the examiner 
is advised that the veteran's exposure 
to combat during Vietnam service may be 
presumed.


c.  In the event that post-traumatic 
stress disorder is diagnosed, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's combat exposure was 
sufficient, under the criteria in DSM-
IV, to support a diagnosis of PTSD, or 
whether it is unlikely that in-service 
events have caused PTSD.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

e.  If the above questions cannot be 
answered on a medical or scientific 
basis without invoking processes 
relating to guesswork or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report.

f.  A complete rationale for all 
opinions expressed must be provided.

4.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for an acquired 
psychiatric disorder, to include PTSD, 
should be readjudicated.  If the decision 
remains adverse to the veteran, he and his 
representative must be provided with an 
appropriate SSOC, and an opportunity to 
respond.  The case must then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


